Citation Nr: 0334274	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
1998, for the grant of service connection for residuals of 
bilateral frostbite to the feet and hands.  

2.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for residuals of 
shrapnel wounds, right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In correspondence from the veteran dated in 
September 2002, he stated in effect that it was his belief 
that there was clear and unmistakable error (CUE) in a 1963 
Board decision which denied service connection for residuals 
of frostbite of the feet.  Action is being deferred on this 
matter pending completion of the procedural development being 
requested at this time.  


REMAND

The veteran argues that the effective date for the award of 
VA benefits for his shrapnel wounds to the right leg and his 
frostbite of the hands and feet should be earlier than the 
current effective dates.  He has also referred to there being 
a pending claim since 1968 that has not been properly 
adjudicated.  In November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This 
act introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

A review of the record shows that the veteran has not been 
provided proper VCAA notice.  He was not specifically advised 
of what evidence the RO would attempt to retrieve, or of his 
responsibilities in obtaining such evidence (e.g., adequately 
identifying such records) as required by controlling laws.  
See VCAA, Charles v. Principi, 16 Vet. App. 370, 373- 74 
(2002).  The Board cannot cure this procedural defect, and as 
such, is compelled to remand this case so that the notice 
requirements can be fulfilled.  

Moreover, in a decision which was promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied, to include those mandated by 
the recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal 
precedent.

2.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  All of the 
veteran's contentions should be addressed.  
If the decision with respect to the claim 
remains adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



